         Case 1:18-cv-09352-SN Document 100-19 Filed 10/26/20 Page 1 of 6




NY_DOCS:615453.1 x:99998.42025 ~
      Case 1:18-cv-09352-SN Document 100-19 Filed 10/26/20 Page 2 of 6


  From:    Mufti Ahmed multi@blocktech.com
Subject:   Zap Real Estate -Eric Dixon's drafting of the Business Model
   Date:   December 12, 2018 at 8:21 PM America/Los_Angeles
    To:    ErIC DlXon eric@blocktech.com
    CC:    Hamdan AZa1' hamdan@blocktech.com, Nick Spaf10S nick@blocktech.com

Hi Eric,


the business model you drafted yesterday.

i included snapshots of today's technical discussion/whiteboard of UI discovery phase.



Attachments:
Eric.Dixon Zap.Real.Estate Business.Model page.1 Dec.11.2018.jpg (964.81 kB)
Eric Dixon Zap.Real.Estate Business.Modei~age.2 Dec.11.2018.jpg (888.73 kB)
Zap.Real.Estate UX-UI Project.Phases Dec.12.2018.ipa (984.12 kB)
Zap.Real.Estate UI-Discovery.Phase Dec.12.2018.jpg (1 .1 MB)




                                                                                 BTC003102
10/16/2020             Case 1:18-cv-09352-SN     Document 100-19 ess.Model_page.1_Dec.11.2018.jpg
                                          Eric.Dixon_Zap.Real.Estate_Busin Filed 10/26/20 Page 3 of 6

                                      `~~                                         ~d Oars    ~ft~ 7:+fi to
                                                                                                      ' ~.
                                                                                                      i         f(r ~~ ~~~

                                                                                 7~,as~     1~ y~ ~-~ ~:.F.~~
                                               r~                          '~
                                                                                 r-   ~~

                   #~          ~~
                                                                                      s
                   ~ ~'';~     ~'r,{~t
                       u,~,17"~L. a cc~ff~"~G~f

                f~#tt     t'3 ~~''~f                                                         ~~



                                                                           4                 ._   ..

                                                                          $ _E




                                      ~ ~.~;


             ..~~i;_                  i
                      .. ~r,
                  ~;r{ ,




https://drive.google.com/file/d/1 Gs8a7JWu6MOaHNynL_zhSS8SUYRCjoYH/view                                                  111
10/16/2020            Case 1:18-cv-09352-SN     Document
                                        Eric.Dixon_Zap.Real.   100-19 Filed 10/26/20 Page 4 of 6
                                                            Estate_Business.Model_page.2_Dec.11.2018.jpg


                                                                                                           ~'




https://drive.google.com/file/d/1 W I FrQtK416KfH4-o60W4X4fAGnszF-8F/view                                  1/1
10/16/2020          Case 1:18-cv-09352-SN Zap.
                                           Document       100-19
                                              Real.Estate_UX-U        Filed
                                                              (_Project.      10/26/20 Page
                                                                        Phases_Dec.12.2018.jpg 5 of 6




                                                _                    i _---
                                                            ~~ ~.~


                               ,,
                                                                                      ~~~ ,~~~.
                                                                                 'r                    ,,y~,
                                        ~                                      ~.                        ~~,~
                                                                                                            ly ,              /'

                                                       T.,                            ~            ~                          ~C
                                                  ~,,~„~~
                         ~~ ~~~                    ~.~ ~c ~~ ~                                                      ~~~'~„~
                                                                               -~~                             ~.
                         ~.i~
                         {{t        t   t
                                                   ~ `~a ~ ~~~~ ~J        ~~
                                                      ~r~tA~ ~ttt.rP                  ~~
                                                        w4+~ ►+~ ~y►~K                    ._;,e.




https://drive.google.com/file/d/1cd4PIQ_rdT8sQusGLAGhDmgMi2h06QAY/view                                                        1/1
10/16/2020                Case 1:18-cv-09352-SN Zap.
                                                Document      100-19
                                                    Real.Estate_U           Filed
                                                                  I-Discovery.      10/26/20 Page 6 of 6
                                                                              Phase_Dec.12.2018.jpg



                                                                     ~~                                                                                                                                                                                        ,

                    """`x"""'                                                                                                                Iv.l Z.s~~ r. ,rn ,, (~.,~ t ~Z,,,,,~. sc5.~l.
                       c ~                y~ .kM~;~~gry~;~~~. k                          ~..~u       :r:,p i 0.-,
                                                                                                                            'te.b~~..,
                    --~flt 1F
                    u                                                                                                       i                          L3 ,.i...q     I..la.i. wT.:-1          ~ ~~c.,~2t


                    ~'.~wMi~.A             .         1. ~         '-                                     T                 ..                                        .. .              .I
                                                                                                 I                                  Iti                                   ~L     "N
                                                         __                              _                    ...                   ~s~MN~.~~k..Ma ~.wY.ecl ~ t ~:.~7' .d~~ C..;+~. .h. ~~4.
                                 ..
                                                                                                                                             ~         w    ksu     w Q.tl'a~`, ~Y$r ~ice1"f     t.t,, Wit[
                                                                                                                                                           ~~..~~ ~a.,.~e w .+_qty                                     4t'
              ~~~                               -                                                    i             ~
                                                                                                                                                                                            -t. i.a 1
                                                                                                                                                                                      Nom. Y.       ,v ~ FI'*;<             -
               ~`   t`5    _              ~          _    ..                                                                                                      i_._.
                                                                                                                                ~o~~d ~c~4w ~i~.N
                                                                                                                                                                                          -..,
                                                              ~           , .. ...                                                                                          ~
                           `              (~.                                                                 ,-.                                          ~~~ ri eK~.,,~-.rte




             ~`•                      -                                                                                                                                    4n 1 lwN         ~ ~~~. V.A~ ~..`~ yT~
                                                                                                                       .. .. ..              ~-                                    1.~~.~ ~..
                                                                                                             . _



                                                                                                              ~ ..                -_'             ~
                                                       h mss, ~t~f.                                                                                                    1a A~ ~~ .y ~ ►. a +~                  +~iu..   . +.ljCT
                                           '.       ~ ~vr ~.~.
                                                               hl                                                                                 '~                   ~~tY ~tv w+. ~'. Va.♦ ~~~6:l zP-n




                                                                    ~..~       _                                                                                          ~i.
                                                                  ~.~?e              ~           Efit'?i~                                                                                                     ~        ,.       ..   . .z. -. t   m: ' ..   . ..
                                                                                                 i-Yy 4h~..if:~
                                                                                                    ~.~~ d

                                                                                                 '~D..s iAw~.i.t_6 ~'                        D• ~.rrt~Tc ..s~~.~.~r ~~ .•:R ~~'




https:/ldrive.google.com/file/d/10oZ5crNiODjTUUL-Xofv6ugGeH34tLej/view                                                                                                                                                                                             111
